Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous office action, claim 5 was indicated allowable because the generic placeholder, “indexing feature,” coupled with functional language, “physically adapted to engage..” interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The indexing feature is disclosed as a pin or slot in [0071] and openings in [0096].  While applicant has changed the language from “second indexing feature” to “first indexing feature” the same structure interpreted in the previously filed office action from 19 August 2021 applies, that is: a pin or slot in [0071] and openings.  It is understood that applicant changed the term “second” indexing structure to “first” because in the amended claims, the indexing feature of claim 5 is now the first indexing feature to be introduced.
The other claims are allowable for the reasons provided in the previous Office Actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799